 


109 HR 1361 IH: International Security Enhancement Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1361 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Dreier introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To improve the ability of the Federal Government to coordinate and conduct stabilization and reconstruction operations in countries or regions that are in, are in transition from, or are likely to enter into, conflict or civil strife, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the International Security Enhancement Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Department of State reform 
Sec. 101. Authority to provide assistance for stabilization and reconstruction operations 
Sec. 102. Office of the Coordinator for Stabilization and Reconstruction 
Sec. 103. Stabilization and Reconstruction Operations Support Fund 
Sec. 104. Authorizations of appropriations 
Title II—Miscellaneous provisions 
Sec. 201. Rules of construction 
Sec. 202. Sense of Congress  
2.FindingsCongress finds the following: 
(1)The United States is engaged in a Global War on Terrorism, in which threats to the security of the United States often originate in weak or failing countries. 
(2)The National Security Strategy announced by President George W. Bush in September 2002 states that the United States and countries cooperating with us must not allow the terrorists to develop new home bases. 
(3)It is in the interests of the United States to develop a comprehensive framework to monitor weak or failing countries and prepare to deal effectively with these countries before they become imminent threats to the people of the United States. 
(4)The Department of State is uniquely equipped to communicate with other United States agencies and international organizations to plan for stabilization and reconstruction operations in weak or failing countries, both as an alternative to military intervention and as a successor to military conflict, if such conflict becomes unavoidable. 
(5)Over the past 15 years the United States has been involved in major stabilization and reconstruction operations in Somalia, Haiti, Bosnia and Herzegovina, Kosovo, Liberia, Afghanistan, and Iraq, and has contributed significant resources to operations in El Salvador, Nicaragua, Guatemala, Rwanda, Sierra Leone, Colombia, and East Timor. The knowledge and experience of United States agencies, in cooperation with international organizations, was critical to successfully providing security and humanitarian relief and establishing the rule of law in these countries. 
(6)The ability of the Department of Defense, the Department of State, the National Security Council, and various international organizations to coordinate and cooperate effectively to deal with emerging threats is essential for enhancing the ability of the United States and its allies to win the Global War on Terrorism. 
(7)A 2003 report from the RAND Corporation states stabilization and reconstruction with the objective of promoting a transition to democracy appear to be the inescapable responsibility of the world’s only superpower. Therefore . . . the United States ought to make the smaller long-term investments in its own institutional capacity to conduct such operations. 
IDepartment of State reform 
101.Authority to provide assistance for stabilization and reconstruction operationsChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2251 et seq.) is amended by— 
(1)redesignating the second section 620G (22 U.S.C. 2378a) as section 620J; and 
(2)by inserting after section 620J, as so redesignated, the following new section: 
 
620K.Assistance for stabilization and reconstruction operations 
(a)In generalIf the President determines that it is in the national security interests of the United States for United States civilian agencies or non-Federal employees to engage in stabilization and reconstruction operations in a country or region that is in, or is in transition from, or is likely to enter into, conflict or civil strife, the President may, in accordance with the provisions set forth in section 614(a)(3), notwithstanding any other provision of law, and on such terms and conditions as the President may determine, provide assistance under section 452 to facilitate such operations and authorize the export of goods and services needed in connection therewith. 
(b)Special authoritiesTo provide the assistance authorized under subsection (a), the President may exercise the authorities contained in sections 552(c)(2), 610, and 614 without regard to the percentage and aggregate dollar limitations contained in such sections.. 
102.Office of the Coordinator for Stabilization and Reconstruction 
(a)Establishment of OfficeThe State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding after section 60 (22 U.S.C. 2732) the following new section: 
 
61.Office of the Coordinator for Stabilization and Reconstruction 
(a)Office of the Coordinator for Stabilization and Reconstruction 
(1)Establishment of OfficeThe Secretary shall establish within the Department of State an Office of the Coordinator for Stabilization and Reconstruction. 
(2)Head of OfficeThe head of the Office shall be the Coordinator for Stabilization and Reconstruction. The President shall appoint the Coordinator, by and with the advice and consent of the Senate. The Coordinator shall have the rank of Ambassador-at-Large. 
(3)Purpose of OfficeThe Office shall have primary responsibility for planning and administering stabilization and reconstruction operations in a country or region that is in, or is in transition from, or is likely to enter into, conflict or civil strife. In particular, the Office shall be responsible for the following: 
(A)Identifying a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(B)Monitoring political and economic developments in a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(C)Preparing stabilization operations to address the dangers posed by a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(D)Preparing reconstruction operations, including operations relating to civil and political affairs, for a country in which the United States participates or may participate in a reconstruction operation. 
(E)Administering and managing the Stabilization and Reconstruction Corps and the Stabilization and Reconstruction Reserve established under subsections (c) and (d), respectively. 
(F)Coordinating the planning and execution of stabilization and reconstruction operations with— 
(i)the Department of Defense and other relevant departments; 
(ii)the Central Intelligence Agency and other relevant elements of the intelligence community; 
(iii)such other United States government agencies as the Secretary determines appropriate; 
(iv)the United Nations, the North Atlantic Treaty Organization, and other relevant international organizations; and 
(v)relevant non-governmental organizations. 
(G)Managing resources needed to respond to a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(b)International Stabilization and Reconstruction Training Center 
(1)EstablishmentThere is established within the George P. Shultz National Foreign Affairs Training Center (originally established under section 701 of the Foreign Service Act of 1946, described in section 701 of the Foreign Service Act of 1980 (22 U.S.C. 4021), and commonly referred to as the Foreign Service Institute or the institution) an International Stabilization and Reconstruction Training Center (referred to in this subsection as the Center). 
(2)DutiesThe Center shall be responsible for— 
(A)conducting inter-agency training, including training related to inter-agency decisionmaking, operational planning, and execution simulations, for mid-level Government officials and managers to prepare these officials and managers to address stabilization and reconstruction operations; 
(B)conducting advanced training related to stabilization and reconstruction operations for members of the Stabilization and Reconstruction Corps and Stabilization and Reconstruction Reserve; 
(C)conducting pre-deployment training related to stabilization and reconstruction operations for civilians and military-civil affairs personnel; 
(D)conducting exercises related to stabilization and reconstruction operations for United States and international experts; 
(E)developing a uniform set of operating procedures for stabilization and reconstruction operations; and 
(F)conducting ongoing evaluations and after-action reviews of stabilization and reconstruction operations. 
(3)SupportThe Secretary, in coordination with the Director of the Foreign Service Institute (appointed under section 701(a) of the Foreign Service Act of 1980 (22 U.S.C. 4021(a)), shall provide the Center with such staff and resources as the Secretary and the Director consider necessary and appropriate to allow the Center to properly carry out the duties specified in paragraph (2). 
(c)Stabilization and Reconstruction Corps 
(1)Establishment and purposeThe Coordinator shall establish within the Office a Stabilization and Reconstruction Corps intended to provide assistance in support of stabilization and reconstruction operations in a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(2)CompositionThe Coordinator shall hire— 
(A)no more than 250 individuals to serve in the Corps; and 
(B)such other individuals as the Secretary may designate, in consultation with the Administrator of the United States Agency for International Development, as members of the Corps from among employees of the Department of State and the United States Agency for International Development. 
(3)Use of the CenterThe Coordinator shall utilize the International Stabilization and Reconstruction Training Center to provide members of the Corps with such advanced training in stabilization and reconstruction operations as the Coordinator considers necessary and appropriate to maintain the operational readiness of the Corps. 
(4)DeploymentThe President, acting through the Coordinator, may authorize the deployment of members of the Corps to a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife in support of stabilization or reconstruction operations under section 620K of the Foreign Assistance Act of 1961. 
(5)CompensationMembers of the Corps hired under paragraph (2) shall be compensated in accordance with— 
(A)the appropriate salary class for the Foreign Service, as set forth in sections 402 and 403 of the Foreign Service Act of 1980 (22 U.S.C. 3962 and 3963); or 
(B)the relevant authority under sections 3101 and 3392 of title 5, United States Code. 
(d)Stabilization and Reconstruction Reserve 
(1)Establishment and purposeThe Coordinator shall establish within the Office a Stabilization and Reconstruction Reserve intended to provide a ready source of volunteers who can provide in-country assistance in support of stabilization and reconstruction operations in a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(2)DeploymentThe President, acting through the Coordinator, may authorize the deployment of members of the Reserve to a country or region in support of stabilization or reconstruction operations under section 620K of the Foreign Assistance Act of 1961. 
(3)Composition 
(A)VolunteersThe Reserve shall be composed of volunteers selected by the Coordinator, and may include— 
(i)individuals who are Federal employees, including employees of the Department of State and the United States Agency for International Development, or former employees of the executive, legislative, or judicial branches; 
(ii)individuals who are retired or former members of the uniformed services; 
(iii)individuals from the United States or foreign academic community; 
(iv)individuals from United States or foreign non-governmental organizations; and 
(v)such other individuals from the United States or foreign countries as the Coordinator considers necessary and appropriate to satisfy the needs of the Reserve under this subsection. 
(B)Relevant expertise or experience requiredVolunteers selected under subparagraph (A) shall possess expertise in or experience related to stabilization and reconstruction operations, including individuals who possess expertise or experience as— 
(i)members of the judiciary; 
(ii)members of a police force; 
(iii)health workers; 
(iv)penal officers; 
(v)civil planners or administrators; 
(vi)attorneys; 
(vii)constitutional experts; 
(viii)civil engineers; 
(ix)construction workers; 
(x)members of the financial services sector; 
(xi)linguists and language experts; or 
(xii)regional and cultural experts. 
(4)Use of the CenterThe Coordinator shall utilize the International Stabilization and Reconstruction Training Center to provide members of the Reserve with such training in stabilization and reconstruction operations as the Coordinator considers necessary and appropriate to maintain the operational readiness of the Reserve. 
(5)Limitation on deployment 
(A)LimitationA member of the Reserve may not be deployed to a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife for more than 365 days during any two-year period, as calculated from the date of the initial deployment of the member to any such country or region, unless the member consents to a longer deployment. 
(B)Treatment of advanced trainingTraining provided to a member of the Reserve under paragraph (4) shall not be counted for purposes of applying the limitation on deployment described in subparagraph (A). 
(6)CompensationAlthough members of the Reserve are volunteers, the Coordinator shall compensate members of the Reserve during periods of training and deployment in accordance with— 
(A)the appropriate salary class for the Foreign Service, as set forth in sections 402 and 403 of the Foreign Service Act of 1980 (22 U.S.C. 3962 and 3963); or 
(B)the relevant authority under sections 3101 and 3392 of title 5, United States Code. 
(7)Extension of certain Foreign Service benefitsThe Coordinator may extend to any member of the Reserve who is deployed in support of a stabilization or reconstruction operation the benefits or privileges set forth in sections 412, 413, 704, and 901 of the Foreign Service Act of 1980 (22 U.S.C. 3972, 3973, 4024, and 4081) to the same extent and in the same manner that such benefits and privileges are extended to members of the Foreign Service. 
(8)Employment and reemployment rightsMembers of the Reserve shall be treated as members of the uniformed services, as defined in section 4303(16) of title 38, United States Code, for purposes of employment and reemployment rights under subchapters I and II of chapter 43 of such title. 
(9)Non-Reserve personnel 
(A)Contracting authorityThe Coordinator may procure the services of individuals or organizations by contract to assist the Office in any stabilization or reconstruction operation in which the Office may be involved. Individuals performing services related to such assistance shall not by virtue of such performance be considered employees of the United States for purposes of any law administered by the Office of Personnel Management (except that the Coordinator may determine the applicability to such individuals of any law administered by the Coordinator concerning such performance by such individuals). 
(B)Experts and consultantsIn the event of a stabilization or reconstruction operation in which the Office is involved, and to the extent necessary to obtain without undue delay necessary services considered by the Coordinator to be relevant to the success of such operation, the Coordinator may procure the services of experts and consultants under section 3109 of title 5, United States Code. 
(C)Authority to accept and assign detailsThe Coordinator may accept details or assignments of employees of the executive, legislative, or judicial branches, members of the uniformed services, and employees of State or local governments on a reimbursable or nonreimbursable basis in order to satisfy the needs of the Office. The assignment of an employee of a State or local government under this subsection shall be consistent with subchapter VI of chapter 33 of title 5, United States Code. 
(D)Acceptance of unpaid volunteer servicesIn the event of a stabilization or reconstruction operation in which the Office is involved, the Coordinator may accept the services of certain individuals to assist the Office in the administration of such operations without regard to section 1342 of title 31, United States Code. Individuals providing such services shall be uncompensated. 
(10)Supervision and treatment of Reserve and non-Reserve personnel 
(A)SupervisionThe Coordinator shall— 
(i)ensure that members of the Reserve and non-Reserve personnel under paragraph (9) are notified of the scope of the services accepted pursuant to such paragraph; 
(ii)supervise the non-Reserve personnel to the same extent as Federal employees performing similar services; and 
(iii)ensure that a non-Reserve individual has appropriate credentials or is otherwise qualified to perform in the capacity for which the services of such individual are accepted. 
(B)Applicability of provisions relating to Federal employeesMembers of the Reserve or non-Reserve personnel under paragraph (9) who are not Federal employees shall not be considered as Federal employees by reason of the performance of services, except for the purposes of the following provisions of the United States Code: 
(i)Chapter 81 of title 5, relating to compensation for work-related injuries. 
(ii)Chapter 171 of title 28, relating to tort claims. 
(iii)Chapter 11 of title 18, relating to conflicts of interest.  
(e)Emergency assistancePursuant to section 452 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Secretary, acting through the Coordinator, shall use emergency financial assistance furnished from the Department of State Stabilization and Reconstruction Operations Support Fund to carry out stabilization and reconstruction operations in a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife.. 
(b)Conforming amendment concerning training at the Foreign Service InstituteThe first sentence of section 701(a) of the Foreign Service Act of 1980 (22 U.S.C. 4021(a)) is amended by inserting , including training and instruction under section 61(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.), after foreign relations. 
103.Stabilization and Reconstruction Operations Support FundThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding after section 451 (22 U.S.C. 2261) the following new section: 
 
452.Stabilization and Reconstruction Operations Support Fund 
(a)Establishment and fundingThere is established in the Treasury an account to be known as the Department of State Stabilization and Reconstruction Operations Support Fund (in this section referred to as the Fund). The Fund shall consist of amounts appropriated to the Fund. Amounts in the Fund are available without further appropriation and until expended to carry out this section. 
(b)Emergency financial assistance and coordinationThe President, acting through the Secretary of State and the Coordinator for Stabilization and Reconstruction of the Department of State under section 61(e) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.), is authorized to use amounts in the Fund to furnish emergency financial assistance to the Office of the Coordinator for Stabilization and Reconstruction of the Department of State, established under such section, for use with respect to a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(c)Use of emergency financial assistance for stabilization and reconstruction operations 
(1)In generalThe Coordinator shall use the emergency financial assistance furnished under this section to carry out stabilization and reconstruction operations with respect to a country or region that is in, is in transition from, or is likely to enter into, conflict or civil strife. 
(2)Additional use of assistanceThe Coordinator may use such assistance for activities related to the design, preparation, and deployment of capabilities, including program management capabilities, with respect to such operations, and for administrative costs of United States Government agencies that execute such operations. 
(d)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated for each fiscal year beginning in the fiscal year in which the International Security Enhancement Act of 2005 is enacted, $100,000,000 to be deposited into the Fund established under subsection (a) to provide emergency financial assistance to carry out stabilization and reconstruction operations in accordance with subsection (c). 
(2)DeterminationThe Secretary of State may disburse funds appropriated under this subsection if the Secretary determines that such is in the national interest of the United States. The Secretary shall set the terms and conditions according to which any such funds shall be disbursed. 
(3)ReplenishmentThere is authorized to be appropriated for each fiscal year beginning in the fiscal year in which the International Security Enhancement Act of 2005 is enacted, such sums as may be necessary to be deposited into the Fund to replenish amounts expended from the Fund during the relevant fiscal year in connection with the provision of emergency financial assistance. 
(4)Limitation on useEmergency financial assistance furnished under this section may not be used to pay the salary of any person who is an officer or employee of the United States Government. 
(5)AvailabilityFunds appropriated under this subsection shall remain available until expended. 
(e)ReportThe President shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate, an annual report covering the previous year and containing— 
(1)an identification of the countries or regions that are in, are in transition from, or are likely to enter into, conflict or civil strife for which amounts have been expended from the Fund to provide emergency financial assistance to carry out stabilization and reconstruction operations; 
(2)a specification of the amounts of emergency financial assistance so expended; 
(3)an explanation of how or in what manner the emergency financial assistance was used; 
(4)an evaluation of the effectiveness of the emergency financial assistance in helping the Office of the Coordinator for Reconstruction and Stabilization carry out the stabilization and reconstruction operations in such countries; and 
(5)such other information as the President considers necessary and appropriate.. 
104.Authorizations of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act, including such sums as may be necessary to pay the salaries, overhead, travel, per diem, and related costs associated with establishing and operating the Office of the Coordinator for Stabilization and Reconstruction under section 61 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.), as added by section 102. 
IIMiscellaneous provisions 
201.Rules of construction 
(a)National security strategyNothing in this Act shall be construed to encourage or discourage an increase or decrease in foreign interventions or military or non-military operations by the United States, or to endorse any particular national security strategy or policy. 
(b)Authority of the PresidentNothing in this Act shall be construed to limit the authority of the President to undertake any military or non-military operation that the President considers necessary to protect the national security interests of the United States. 
202.Sense of CongressIt is the sense of Congress that— 
(1)funds appropriated to carry out the amendments made by this Act should be offset, to the greatest extent practicable, by reductions in redundant or duplicative functions and foreign assistance programs of the Department of State; and 
(2)increased staff levels required by the amendments made by this Act should be offset, to the greatest extent practicable, by— 
(A)the transfer of staff within the Department of State; and 
(B)the elimination of redundant functions of the Department of State that arise as a result of the amendments made by this Act. 
 
